OFFICE   OF..THE ATTORNEY       GENERAL        OF TEXAS
                                 AUSTIN




    Honorable Wm. J. Tucker
    Executive   Secretary
    Game, Fish and Oyster Commission
    Austin,   Texas


    Coastal  Division
    Game, Fish and Oyster     Commission
    340 IUxoa Building
I   Corpus Chrlstl,   Texas

    Gentlemen:




                                                     as    to whether




         in possession   from the inland salt vaters        of this
         state  during the period of tltne from aud betveen
         July 15 and August 31 and during the period of
         time from and between September 15 and March 1st
         of any year.    It further   etatos   that it shall     be
         unlawful   to use or possess   any shrimp trawl la or
         on any of the salt vaters     of this    et-Site, except
         the Gulf of Mexico during the period of time afore-
         mentioned.”
Honorable     Wm. J.         Tucker,     Honorable       I.    B. Arnold,    page 2



              In 1939,             by Speoial     Lav,   the    bglslature       enaated
that a

             “It ahall be lavful   to u8e . . . shrimp
      travls    . . . for the taking of f lrh and ehrlmp
      from the waters of East Oalveaton      B8y la the Coun-
      tiea of Oalveston     and Chamber8 . . . during the
      period beginning    Auqet   15th and ending I(sy 15th
      of each year.              Chapter 67, Special  lava,
      Aots 46th Legl8iai;e.

              Two yeara later,  la 1941,    the Legislature                       passed   the
follovlng     8tatute  on the 8ame subjeat:

            “It rbnll be unlavful to catoh or have in
      possearion  any 8hrlmp fraa the inland salt vaterr
      of this State during the period of tire   from and
      between the 15th day of July and the 3lrt    d8y of
      August and during the period OS tine Srom and be-
      tveen the 15th day of December and the 18t day of
      I&arch OS any year.

               ‘It  8hall al80 be unlawful   to u8e, orfrat&,
         or po88e88 any shrimp    tpavl  in or on a
         wit   vater8   of this Stat0 except the 0 3 S of lbxico
         during the perriod of time from and betveen the 15th
         day of July and the 318t day of Au&ust aad during
         the period of time from and betveen the 15th day
         of December and the 1st day of &arch of say year,
         except a8 hereinafter    provided  la this Act.
              u.        .   . .’    Chapter     322, Act8      47th   Lbgi8latUre.

           The tvo statute8    are la confllat    on the olo8ed and
open 8ea8oM.     Under   suah clrawmtanae8,    it  18 elementary   that
the last  expreaslon   of the Legi8~tu.M     preVail8.    The 8e88oM
8hould therefore    conform to the provlrlons     of the 1941 Aot.
                                                                 Very    truly   your8
                   ;/                                    ATTORIYEYGEitERAL OF TEXAS


                                                         BY